Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2021 was filed before the mailing date of the Non-final rejection on 10/7/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,158,558. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent recite a substrate and at least one integrated circuit (IC) die on a surface of the substrate.  A metal barrier on the surface, the metal barrier extending away from the surface, and the metal barrier adjacent at least one edge of the IC die.  An underfill material adjacent the at least one edge of the IC die, the underfill material
extending towards the metal barrier, and wherein the underfill material does not extend
beyond the metal barrier.  The metal barrier includes at least one anchor extending into the surface of the substrate.
5. 	Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No.11,158,558. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent recite a display subsystem and a wireless communication interface.  An integrated circuit package, the integrated circuit package comprising:
a substrate and at least one integrated circuit (IC) die on a surface of the substrate.  A metal barrier on the surface, the metal barrier extending away from the
surface, and the metal barrier adjacent at least one edge of the IC die.  An underfill material adjacent the at least one edge of the IC die.  The underfill
material extending towards the metal barrier and wherein the underfill
material does not extend beyond the metal barrier.  The metal barrier includes at least one anchor extending into the surface of the substrate.
6. 	Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.11,158,558. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent recite forming a substrate and forming one or more die site(s) on the substrate.  Forming a raised metal barrier adjacent at least one edge of the integrated circuit die to contain underfill material disposed at the integrated circuit die site(s).  The raised metal barrier comprises electroplated copper and wherein forming the raised metal barrier comprises creating a plurality of surface routing openings on the substrate;.  Plating the surface routing openings to form anchors and electroplating over the anchors with copper.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
7. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 



AC/October 7, 2022 					/Alonzo Chambliss/
Primary Examiner, Art Unit 2897